Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Landstar Ranger, Inc.                                   Original Mandamus Proceeding

No. 06-20-00047-CV                                      Memorandum Opinion delivered by Justice
                                                        Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.


       As stated in the Court’s opinion of this date, we find that the Relator’s petition for writ of
mandamus should be conditionally granted. The writ will issue only in the event the Trial Court
fails to vacate its order denying Relator’s motion for a protective order.



                                                        RENDERED SEPTEMBER 15, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk